   Case: 2:19-cr-00088-EAS Doc #: 76 Filed: 10/08/20 Page: 1 of 5 PAGEID #: 349




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

                                                 :
 UNITED STATES OF AMERICA,                       :
                                                 :
                Plaintiff,                       :         2:19-CR-088
                                                 :         JUDGE SARGUS
    v.                                           :
                                                 :
 JOHN WILLIAM SHADE III,                         :
                                                 :
                Defendant.                       :


                                       AMENDED
                                  ORDER OF FORFEITURE

         WHEREAS, in accordance with Rule 32.2 of the Federal Rules of Criminal Procedure, the

Superseding Information (Doc. 36) filed in this action contained a Forfeiture Allegation notifying

Defendant John William Shade III that the United States sought the forfeiture of property under

18 U.S.C. § 924(d)(1) and 28 U.S.C. § 2461(c), based on the conduct of Defendant John William

Shade III as alleged in Counts One through Three of the Superseding Information, in violation of

18 U.S.C. § 922(g)(1) and 18 U.S.C. § 924(a)(2), including, but not limited to: an LC9S Ruger

firearm bearing serial number 327-81905; a GLOCK19 9mm firearm bearing serial number

BFSP924; and 100 rounds of 9mm Luger ammunition bearing “FC” markings; and

         WHEREAS, in the Plea Agreement (Doc. 37) filed on September 27, 2019, Defendant John

William Shade III agreed to plead guilty to Counts One through Three of the Superseding

Information. Defendant John William Shade III also agreed to forfeit all of his right, title, and

interest in all firearms and ammunition in his case, including but not limited to the following: an

LC9S Ruger bearing serial number 327-81905; a Glock19, 9mm bearing serial number BFSP924;

and approximately 100 rounds of 9mm Luger ammunition bearing “FC” markings. Defendant
    Case: 2:19-cr-00088-EAS Doc #: 76 Filed: 10/08/20 Page: 2 of 5 PAGEID #: 350




John William Shade III acknowledged that these firearms and ammunition were involved in the

offenses of 18 U.S.C. § 922 and 18 U.S.C. § 924 as alleged in the Superseding Information to

which he has agreed to plead guilty and are therefore subject to forfeiture to the United States

pursuant to 18 U.S.C. § 924(d) and 28 U.S.C. § 2461(c). Defendant John William Shade III agreed

not to contest the judicial and/or administrative forfeiture of the firearms and ammunition and

agreed to the entry of an Order of Forfeiture forfeiting the property to the United States. Defendant

John William Shade III waived the requirements of the Federal Rules of Criminal Procedure 32.2

and 43(a) regarding notice of forfeiture in the charging instrument, announcement of the forfeiture

in his presence at sentencing, and incorporation of the forfeiture in the judgment; and

       WHEREAS, on November 12, 2019, Defendant John William Shade III entered a Plea of

Guilty to Counts One through Three of the Superseding Information and agreed to forfeiture in

accordance with the Forfeiture Allegation of the Superseding Information; and

       WHEREAS, on December 20, 2019, the United States filed a Notice (Doc. 49) with the

Court advising that the firearms identified in the Forfeiture Allegation of the Superseding

Information have not yet been located. Therefore, the United States does not seek an Order of

Forfeiture against the LC9S Ruger bearing serial number 327-81905 and the Glock19, 9mm

bearing serial number BFSP924; and

       WHEREAS, on October 7, 2020, the United States filed a Motion to Amended the

Preliminary Order of Forfeiture (Doc. 75) notifying the Court that additional ammunition involved

in Defendant John William Shade III’s offenses in violation of 18 U.S.C. § 922 and 18 U.S.C.

§ 924 was seized during the investigation in this case and is, therefore, also subject to forfeiture in

this case. The additional ammunition is described as: Approximately one (1) round of Hornady




                                                  2
    Case: 2:19-cr-00088-EAS Doc #: 76 Filed: 10/08/20 Page: 3 of 5 PAGEID #: 351




40 Smith and Wesson ammunition; Approximately fifty-six (56) 9mm Luger shell casings; and,

Approximately three (3) 9mm Luger cartridges; and

        WHEREAS, on September 17, 2020, the Court held Defendant John William Shade III’s

sentencing hearing and, in accordance with Rule 32.2 of the Federal Rules of Criminal Procedure,

verbally pronounced the forfeiture of the property from the Defendant as part of his sentence. (See

Doc. 72.) On September 23, 2020, the Court issued its Judgment (Doc. 73) sentencing Defendant

John William Shade III to forfeit his interest in the property identified for forfeiture in this case as

part of his sentence; and

        WHEREAS, based upon the record of this case, the agreement of the parties, and the

Motion of the United States, the Court finds that the requisite nexus exists between the subject

property described herein and the violations of 18 U.S.C. § 922(g)(1) and 18 U.S.C. § 924(a)(2)

which Defendant John William Shade III has pleaded guilty to, that the property is therefore

forfeitable to the United States under 18 U.S.C. § 924(d)(1) and 28 U.S.C. § 2461(c), and that the

United States is now entitled to possession of the property described herein.

        Accordingly, it is hereby ORDERED, ADJUDGED, AND DECREED:

        1.      That Defendant John William Shade III shall forfeit to the United States the subject

property that is:

                Approximately 100 rounds of 9mm Luger ammunition bearing “FC”
                markings;

                Approximately one (1) round of Hornady 40 Smith and Wesson
                ammunition;

                Approximately fifty-six (56) 9mm Luger shell casings; and,

                Approximately three (3) 9mm Luger cartridges.




                                                   3
    Case: 2:19-cr-00088-EAS Doc #: 76 Filed: 10/08/20 Page: 4 of 5 PAGEID #: 352




        2.      That the designated agent with the Federal Bureau of Investigation shall

immediately seize the subject property and hold same in its secure custody and control.

        3.      That the United States is authorized to conduct any discovery proper in identifying,

locating, or disposing of the subject property in accordance with Fed. R. Crim. P. 32.2(b)(3).

        4.      That in accordance with 21 U.S.C. § 853(n) and Fed. R. Crim. P. 32.2(b)(6), the

United States shall publish notice of this Amended Order and of its intent to dispose of the subject

property in such manner as the Attorney General may direct. The United States shall also provide

written notice to any person who reasonably appears to be a potential claimant with standing to

contest the forfeiture in the ancillary proceeding.

        5.      That pursuant to Fed. R. Crim. P. 32.2(b)(4), this Amended Order of Forfeiture is

final as to Defendant John William Shade III and is, by entry of this Amended Order, made part

of the sentence and Judgment issued against him by this Court. If no third party files a timely

claim, the United States may, as provided by Fed. R. Crim. P. 32.2(c)(2), notify the Court that this

Order shall become the Final Order of Forfeiture.

        6.      That following the Court’s disposition of all petitions filed in accordance with 21

U.S.C. § 853(n), or, if no such petitions are filed, following the expiration of the period for the

filing of such petitions, the United States shall have clear title to the subject property.




                                                   4
   Case: 2:19-cr-00088-EAS Doc #: 76 Filed: 10/08/20 Page: 5 of 5 PAGEID #: 353




       7.      That the Court shall retain jurisdiction to enforce this Order, and to amend it as

necessary, pursuant to Fed. R. Crim. P. 32.2(e).

                           ORDERED this 8th day of October, 2020.


                                                        s/Edmund A. Sargus, Jr.
                                                       HONORABLE EDMUND A. SARGUS, JR.
                                                       UNITED STATES DISTRICT JUDGE

Respectfully submitted,

DAVID M. DEVILLERS
United States Attorney


 s/Jessica W. Knight
JESSICA W. KNIGHT (0086615)
Assistant United States Attorney
Attorney for Plaintiff




                                                   5
